El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Sergio Dávila fue acusado, juzgado y condenado como autor de un delito de seducción. No conforme, apeló. Su alegato no se ajusta a las reglas de este tribunal, pero de su lectura se desprende con toda claridad que se alega que fué errónea la resolución de la corte negando el sobresei-miento de la causa y que la corte erró también al negarse a trasmitir ciertas instrucciones al jurado.
Examinemos el primer error. Sostuvo el acusado *890que debió sobreseerse en el proceso porque el fiscal dejó transcurrir más de sesenta días después del arresto del acu-sado sin presentar la acusación. Contestó el fiscal que la causa se recibió en su oficina el 5 de mayo de 1925 con una fianza prestada por el acusado el 3 de marzo anterior y que el cinco de agosto siguiente fué archivada por haber trans-currido los sesenta días que marca la ley, cancelándose la fianza prestada por el acusado y quedando éste p'or consi-guiente en libertad; que a virtud de un nuevo estudio re-solvió someter la causa al gran jurado, expidiendo nueva orden de arresto el 28 de agosto de 1925, y que el l9 de sep-tiembre siguiente el gran jurado presentó su acusación fun-dada cuya lectura se señaló para unos días después.
La corte, a virtud de los hechos alegados declaró no ha-ber lugar a decretar el sobreseimiento.
El artículo 452 del Código de Enjuiciamiento Criminal dice: “Un auto para el sobreseimiento de una causa, se-gún lo prescrito en este capítulo, imposibilita la formación de otro proceso por el mismo delito, si éste es un misde■meanor (delito menos grave); -pero no así cuando el delito es un felony (delito muy grave).”
Bajo la autoridad de ese artículo y atendidas las cir-cunstancias concurrentes, no hay motivo para concluir que la corte errara al actuar como actuó. Basta una ligera lec-tura de la decisión de esta corte en el caso de Monserrate v. Corte de Distrito, 35 D.P.R. 367, que invoca en su favor el apelante, para concluir que no es aplicable. La cita de otro caso que hace el apelante está equivocada.
Veamos ahora lo ocurrido en relación con las instrucciones al jurado.
El acusado pidió a la corte que trasmitiera la siguiente instrucción:
“Que la promesa de matrimonio debe ser absoluta y no condicio-nada a la ocurrencia de otros acontecimientos distintos al contacto carnal, y que una promesa de matrimonio en caso de que la mujer *891quede embarazada, no es suficiente para declarar al acusado culpable del delito que se le imputa.”
La corte trasmitió la primera parte y negó la segunda y dijo, además, por su propio acuerdo, lo que sigue:
“La promesa se considera como el arte o la maña, que constituye la trama y el engaño, para persuadir suavemente al mal, o sea el acto carnal a que se entrega una mujer soltera y basta entonces re-putada por pura, sin pensar en las consecuencias y sólo sugestionada por el becbo creído de que habría de cumplírsele la promesa que se le empeñara.
“Para que pueda declararse culpable a un acusado del delito de seducción, debe establecerse de un modo afirmativo, que el acto carnal, se verificó sólo por consecuencia de la promesa de matrimonio, y que la mujer estaba reputada por pura, siendo soltera. La decla-ración de la mujer ofendida debe ser franca, firme y sincera, de tal modo que se vea en ella, como dije antes, a la víctima de un engaño. Sólo por la promesa de matrimonio debe entregarse la mujer. Si lo bace por la fuerza o la violencia, o por otras promesas o halagos, o para evitar futuros acontecimientos que no sea la promesa de ma-trimonio, entonces no existiría el delito de seducción. La promesa debe probarse basta el punto que el Jurado quede convencido de que la mujer, sin pensar en las consecuencias, y sólo sugestionada por el becbo firmemente creído de que habría de cumplírsele la promesa que se le empeñara, se entregó y tuvo contacto carnal con el acu-sado; y debe aparecer de la prueba, categóricamente, que la pro-mesa de matrimonio fué solamente la que obró en la voluntad de la mujer para decidirla a realizar el acto carnal.
“El acto carnal, por sí solo, no constituye el delito de seducción. Si la mujer se entrega al hombre para satisfacer un' deseo sexual y el comercio carnal se realiza por el anhelo mutuo de las partes, no existe el delito de seducción. En la seducción debe haber la pro-mesa de matrimonio.
* * * * * # *
“Como dije antes al Jurado, el testimonio de la mujer ofendida debe ser corroborado en cuanto a estos elementos esenciales: el acto carnal y la promesa de matrimonio. La corroboración del acto carnal puede consistir en un estado de embarazo como resultado de dicho acto y el nacimiento de un hijo, normalmente, a los nueve me-ses de su concepción.”
*892Al discutir en su alegato la cuestión, es confuso el ape-lante. Abarca los dos extremos. El segundo puede discu-tirse sobre la base de una negativa de la corte, mas no el primero que sólo puede serlo por insuficiencia de la prueba, ya que la corte trasmitió y extendió la instrucción.
La cuestión del embarazo tal como se presenta en la instrucción denegada, es claramente insostenible, en cual-quier sentido que se interprete.
Y yendo a la prueba, es cierto que el abogado del acu-sado, tras un largo, hábil y capcioso interrogatorio de la ofendida, logró que ésta le contestara que por supuesto ha-bía influido en su determinación de entregarse el haber sabido que su prometido tenía otra novia con la cual se decía que iba a casarse, pero es lo cierto también que de toda la declaración surge de modo claro y persistente que si se rindió, fué porque creyó que el acusado cumpliría la promesa que le hizo de casarse con ella.
Las instrucciones de la corte fueron completas, y era para el jurado el resolver sobre la suficiencia de la prueba. Lo hizo en contra del acusado y no vemos cómo puede anu-larse su veredicto sostenido como está por una interpreta-ción racional de la evidencia.
Otra instrucción negada fue:
“Que el hecho de haber tenido contacto carnal con el .acusado en distintas ocasiones luego de la alegada seducción puede ser conside-rado por el Jurado para determinar el concepto que la mujer deba tener en cuanto a su previo carácter casto.”
Como dice el Fiscal de esta corte, no hay un átomo de prueba que sostenga que la perjudicada realizó actos carna-les repetidos con el acusado. Se le preguntó sobre el ex-tremo a ella misma y lo negó enfáticamente. Del hecho de que la perjudicada quedara en cinta no puede necesaria-mente deducirse la existencia de actos carnales repetidos. Siendo ello así, la corte no estaba obligada a trasmitir la instrucción.
*893También se negó la corte a trasmitir la instrncción que signe :
“Que la presunción de inocencia del acusado se sobrepone a la presunción de castidad de la supuesta ofendida.”
Se invoca como autoridad para sostener que la negativa fué errónea, 35 Cyc. 1368.
Encontramos, en efecto, una cita en dicbo texto que dice:
“En otras jurisdicciones las cortes resuelven que es propio ins-truir al jurado para absolver, si tiene duda razonable en cuanto a si la perjudicada era casta, por la razón de doble aspecto de que es un requisito exigido por el estatuto de que se pruebe la misma, y la presunción de la inocencia del acusado se sobrepone a la presunción de castidad de la perjudicada.”
Basta comparar los términos en que quedó establecida la jurisprudencia con los de la propuesta instrucción, para concluir que ésta no debió trasmitirse al jurado porque no contenía una justa y completa exposición del principio.
Y ello resulta aún más claro después de examinar uno de los dos casos que cita Cyc. para sostener el texto. Es el de Powell v. State of Mississippi, reportado en 20 So. 4, y en él se decidió:
“En una acusación por el delito de seducción bubo prueba de que el acusado babía manifestado en una conversación que él había sos-pechado que la perjudicada se acostaba con otros hombres, y que él fué a la habitación de ella para ver si esperaba a alguien; que él se había convencido por la actitud de ella que ella estaba esperando, y él le dijo que ella estaba procediendo mal; que él había practi-cado una investigación para cerciorarse de si ella había conservado su castidad. Se resolvió que fué error instruir al jurado que po-día tomar en consideración las admisiones del acusado para corrobo-rar la declaración de la perjudicada, ya que tal instrucción llevaba a la mente del jurado la idea de que las manifestaciones del acusado equivalían a una confesión de culpabilidad, mientras que en reali-dad de verdad el acusado había alegado su inocencia.”
El otro caso citado, West v. State, 1 Wis. 209, no está en nuestra biblioteca.
*894Se queja por último el apelante de que la corte no trasmitió otra de las instrucciones que le pidió que trasmitiera, pero en su alegato no expone razón alguna para sostener su contención, motivo por el cual, no apareciendo que la actuación de la corte sea aparentemente errónea, no ha lugar a considerar la cuestión suscitada.

Debe confirmarse la sentencia recurrida.

El Juez Asociado Señor Texidor no intervino.